DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and  14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lu et al. (US Patent 2013/0181338) as evidenced by Daubenspeck et al. (US 2015/0108642).
Regarding claim 1, Lu et al.  disclose  forming a contact pad (116)  over a substrate (110, 108); forming a passivation layer (112, 114, 118 see Examiner’s Note
Examiner’s Note: Layer 118 in Lu et al. is made of polyimide [0032]. Daubenspeck et al. discloses polyimide is a passivation layer [0018]. Therefore, one of ordinary skill would consider layer 118 a passivation layer. 

Regarding claim 14, Lu et al.  disclose a contact pad (116) over a substrate (110, 108); a passivation layer (112, 114, 118 see Examiner’s Note below)[0029,0030,0032] over and covering edges of the contact pad; and a conductive protective layer (120, 138) over the contact pad, the conductive protective layer comprising: a first portion comprising a first conductive material (120)(copper) [0033], the first conductive material extending through the passivation layer and being in physical contact with the contact pad (fig. 3); and a second portion (138)(tin)[0037] over the first portion, the second portion comprising a second conductive material different from the first conductive material, the second conductive material extending along and being in physical contact with a top surface of the passivation layer, a maximum width of the second conductive material being greater than a maximum width of the first conductive material (fig 3).
Examiner’s Note: Layer 118 in Lu et al. is made of polyimide [0032]. Daubenspeck et al. discloses polyimide is a passivation layer [0018]. Therefore, one of ordinary skill would consider layer 118 a passivation layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Patent 2013/0181338) as evidenced by Daubenspeck et al. (US 2015/0108642) in view of Wang (US 2007/0001301).
Lu et al disclose forming a contact pad (116) over a substrate(110, 108); and forming a conductive protective layer(120, 138)  over the contact pad, wherein forming the conductive protective layer comprises: depositing the contact pad with a first conductive material(120)(copper) [0033],  ; and depositing on the first conductive material a second conductive material (138)(tin)[0037]  different from the first conductive material, a maximum width of the second conductive material being greater than a maximum width of the first conductive material at the end of electroless plating the first conductive material with the second conductive material (fig. 3). 
Lu fails to disclose electroless deposition of the first and second conductive materials in the protective layer.
Wang disclose using the well known process of electroless deposition of metal to form the under bump metallization (protective layer) [0016].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The electroless deposition of the first and second conductive material would deposit metal over the contact pad to form a protective layer.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable, because electroless deposition is a known method of depositing metal [Wang, 0016]. 
Regarding claim 9, Lu disclose  in before forming the conductive protective layer (132) [0034], forming a passivation layer (118 see Examiner’s Note below) over the contact pad [0032] (fig. 3), the first conductive material of the conductive protective layer extending through the passivation layer (fig. 3).
Examiner’s Note: Layer 118 in Lu et al. is made of polyimide [0032]. Daubenspeck et al. discloses polyimide is a passivation layer [0018]. Therefore, one of ordinary skill would consider layer 118 a passivation layer. 
Regarding claim 10, Lu disclose  the second conductive material (138) is in physical contact with a top surface of the passivation layer (118)(fig.3). 
Allowable Subject Matter
Claims 2-7, 11-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817